   

Case 7:19-cr-01999 Document9 Filed on 10/22/19 in TXSD Page 1of 2

 

United States District Court
Southern District Of Texas.

| FILED
UNITED STATES DISTRICT COURT OCT 22 2019
SOUTHERN DISTRICT OF TEXAS :
McALLEN DIVISION David J. Bradley, Clerk.
|
UNITED STATES OF AMERICA §
§

v. § Criminal No. M-19-1999
§
MIKE ALANIZ —§

NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as “the Government," .

by and through its.United States Attorney for the Southern District of Texas and its Assistant

“ay

United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:
¥ .

1. Defendant agrees to plead guilty to the Criminal Information;

“9, The Government will recommend:

\ ges .
a. Fr that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization. .

This document states the complete and only Plea Agreement between the United States of -
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
 

‘ Case 7:19-cr-01999 Document9 Filed on 10/22/19 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. IfI-
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me,

, ‘ : : * \

- Date: /2, 9 3 , 7 : vetendane LE ve Mle
Iam the Defendant's counsel. Ihave carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person ftuent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language.

Date: Le Q

 

Aye for Defense

For the United States of America:

RYAN K. PATRICK
United States Attorney

50; Puan.
Sarina $. DiPiazza
Roberto Lopez, Jr.
Assistant United States Attorney

APPROVED BY:
James/H. S gis
Assistant United States Attorney in Charge

 
